Citation Nr: 1726094	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-00 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an evaluation in excess of 50 percent for acne keloidosis.

2.  Entitlement to an effective date earlier than October 21, 2009, for the assignment of a 50 percent evaluation for acne keloidosis.

3.  Entitlement to service connection for hypertension, to include due to exposure to herbicides and/or the service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to May 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

In Johnson v. McDonald, 27 Vet. App. 497 (2016), the United States Court of Appeals for Veterans Claims (Court) reversed and remanded an April 2014 Board decision that denied an increased rating for a skin condition under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision in Johnson.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains claims (an increased evaluation for acne keloidosis and an earlier effective date for the assignment of a 50 percent evaluation for acne keloidosis) that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on these matters in accordance with the Court's stay.  Notably, at the March 2013 VA skin examination, the Veteran was diagnosed with dermatitis or eczema that was treated with topical corticosteroids.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2017, the Veteran's representative asserted three theories of entitlement for service connection for hypertension.  The first assertion is that the Veteran had pre-hypertension in service that led to his current diagnosis of hypertension.  Notably the Veteran was seen in September 1976 with chest pains and had a blood pressure reading of 132/78.  The Veteran's representative submitted research from a website to support his contention.  The second theory of entitlement is that the Veteran's hypertension was caused or aggravated by his service-connected type II diabetes mellitus.  The third assertion is that the Veteran's hypertension was caused by exposure to herbicides in the Republic of Vietnam.  The Veteran's military personnel records indicate that he served in the Republic of Vietnam in 1971.  Therefore, he is presumed to have been exposed to herbicides.

In July 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed hypertension.  The VA examiner diagnosed hypertension.  She opined that it was less likely than not that the Veteran's in-service diagnosis of sinus bradycardia resulted in the post-service diagnosis of systemic hypertension.  She elaborated that according to the literature, sinus bradycardia is not a cause of hypertension.

At the September 2010 VA diabetes mellitus examination, the Veteran was diagnosed with essential hypertension due to aging.  In March 2013, the VA examiner found that the Veteran's hypertension was not caused or aggravated by his type II diabetes mellitus, but did not offer a rationale for his findings.

Based upon the forgoing, the Board finds that a remand is necessary to obtain an addendum VA medical opinion that addresses the Veteran's contentions regarding the etiology of his hypertension.

Lastly, the Veteran has not been afforded the appropriate notice regarding secondary service connection.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran another notice letter pertaining to his   service connection claim, to include information regarding establishing secondary service connection under 38 C.F.R. § 3.310.  

2.  Then, refer the Veteran's VA claims file to the VA examiner who conducted the July 2009 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's hypertension.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

a. The VA examiner is asked to opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension began in service, was caused by service or is otherwise related to his military service.  The VA examiner is asked to consider the Veteran's assertions that his hypertension was caused by pre-hypertension in service and/or exposure to herbicides in the Republic of Vietnam.

b. If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was (1) caused by or (2) aggravated by his service-connected type II diabetes mellitus?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




